Opinion issued January 8, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00772-CR
                           ———————————
              CHRISTOPHER JEROME DELOUIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1230633


                         MEMORANDUM OPINION

      Appellant, Christopher Jerome Delouis, pleaded guilty to the felony offense

of robbery. 1 The trial court deferred making a finding of guilt and, in accordance

with the terms of appellant’s plea bargain agreement with the State, placed

1
      See TEX. PENAL CODE ANN. § 29.02(a)(2) (West 2011).
appellant on community supervision for a period of five years. The trial court

certified that this is a plea-bargain case and that appellant has no right of appeal.

      Subsequently, the State moved to revoke appellant’s supervision and for

adjudication of guilt.     Appellant pleaded true to the State’s allegations and

executed a waiver of his right to appeal, in exchange for the State’s

recommendation that punishment be assessed at confinement in the Institutional

Division of the Texas Department of Criminal Justice for four years. The trial

court revoked appellant’s community supervision, adjudicated appellant guilty,

and, in accordance with the recommendation of the State, assessed punishment at

confinement for four years. The trial court certified that appellant had waived the

right of appeal. Nevertheless, appellant filed a pro se notice of appeal. We dismiss

the appeal.

      An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial

court’s certification, which is included in the record on appeal, states that appellant

waived the right of appeal. See TEX. R. APP. P. 25.2(a). A valid waiver of appeal

prevents a defendant from appealing without the trial court’s consent. Monreal v.

State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).




                                           2
      The record reflects that appellant swore to a stipulation of evidence and

judicial confession, pleading “true” to the allegations in the State’s motion to

adjudicate appellant’s guilt. The document contains an agreement that the State

would recommend revocation of appellant’s community supervision, punishment

of confinement for four years, and no fine. The document also includes a “Waiver

of Appeal,” stating that, “As part of my agreement with the prosecutor to plead

true, I AGREE TO WAIVE any right to appeal I may have concerning any issue or

claim in this case, including my plea or [sic] true or admission of guilt.” Appellant

separately initialed the waiver of appeal. The trial court found the allegations true,

adjudicated appellant guilty of the underlying offense, and assessed punishment in

accordance with the recommendation.

      When a defendant waives his right of appeal in exchange for consideration

from the State, his waiver is made knowingly, intelligently, and voluntarily, and he

may not appeal any matters unless the trial court first grants permission. See Ex

parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding that

defendant may knowingly and intelligently waive appeal without sentencing

agreement when consideration is given by State for waiver); Blanco v. State, 18

S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The record shows that appellant

waived his right to appeal as partial consideration, along with his plea of true, for




                                          3
the State’s recommendation on punishment and that the trial court did not give its

permission to appeal.

      Because appellant has no right of appeal, we must dismiss this appeal. See

Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Dears, 154

S.W.3d at 613.

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4